UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-22578 Vericimetry Funds (Exact name of registrant as specified in charter) 790 E. Colorado Blvd., 9th Floor Pasadena, California 91101 (Address of principal executive offices) (Zip code) Glenn S. Freed Vericimetry Advisors LLC 790 E. Colorado Blvd., 9th Floor Pasadena, California 91101 (Name and address of agent for service) Registrant's telephone number, including area code: (818) 813-1351 Date of fiscal year end: September 30 Date of reporting period: September 30, 2014 Item 1. Reports to Stockholders. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). Vericimetry U.S. Small Cap Value Fund Annual Report September 30, 2014 Vericimetry Funds TABLE OF CONTENTS September 30, 2014 Letter to Shareholders 1 Manager’s Discussion and Analysis 2 Performance Summary 3 Schedule of Investments 4 Financial Statements 17 Financial Highlights 20 Notes to Financial Statements 21 Report of Independent Registered Public Accounting Firm 26 Expense Example 27 Other Information 28 Trustees and Officers 29 This report has been prepared for shareholders and may be distributed to others only if preceded or accompanied by a current prospectus. Except for historical information, the matters discussed in this report may constitute forward-looking statements. These include any predictions, assessments, analyses or outlooks for individual securities, industries, market sectors and/or markets. These statements involve risks and uncertainties. In addition to the general risks described for the Fund in the current prospectus, other factors bearing on these statements include the accuracy of the Adviser’s forecasts and predictions, and the appropriateness of the investment programs designed by the Adviser to implement its strategies efficiently and effectively. Any one or more of these factors, as well as other risks affecting the securities markets and investment instruments generally, could cause the actual results of the Fund to differ materially as compared to applicable benchmarks. Vericimetry Funds LETTER TO SHAREHOLDERS September 30, 2014 (Unaudited) Dear Shareholders, We are pleased to present the enclosed annual report for the Vericimetry U.S. Small Cap Value Fund (the “Fund”) for the fiscal year ended September 30, 2014. Vericimetry Advisors, LLC (the “Adviser”) is an academically based, quantitatively structured investment adviser. We provide a selected group of elite financial advisors access to an enhanced index strategy for a well-defined asset class with a predetermined benchmark. The Fund’s objective is to achieve long-term capital appreciation through its principal investment strategies of investing in U.S. small capitalization and value securities. The Fund invests in a wide and diverse universe of U.S. small capitalization value stocks using a structured quantitative investment approach based on a set of well defined fundamental characteristics that historically has shown to deliver the risk-premiums in U.S. small and value equities. Given our capacity advantage, we employ a multi-factor approach to identify value securities. To this end, securities considered for the Fund must pass a “value screen” which combines factors such as book-to-market, price-to-earnings, price-to-sales or price-to-operating cash flow. (1) In an effort to enhance net returns to the investor, we implement disciplined and patient trading strategies. The Fund is managed with the intent of maintaining competitive management fees and low transactions costs, expenses and turnover in an effort to enhance net returns to the investor. We are committed to limiting the growth of the Fund’s assets under management once it reaches its optimal capacity. We thank you for your investment in the Vericimetry U.S. Small Cap Value Fund and for the confidence and trust you place in Vericimetry’s investment team. Sincerely Dr. Glenn S. Freed and Dr. Mendel Fygenson Co-Chief Executive Officers Economic, political, and issuer specific events may cause the value of securities to rise or fall. Because the value of your investment in the Fund will fluctuate, there is the risk that you will lose money. Securities of small and microcap companies are often less liquid, more volatile and they may have more limited resources. Value stocks may perform differently from the market as a whole and may underperform equity funds that use other investment strategies. The investment strategies, practices and risk analysis used by the Adviser may not produce the desired results. Book-to-market is the value ratio of a company’s book value to its market value. Price-to-earnings, price-to-sales and price-to-operating cash flow ratios are the value of a company’s share price compared to its previous twelve months earnings per share, sales per share or operating cash flow per share, respectively. 1 Vericimetry Funds MANAGER’S DISCUSSION AND ANALYSIS September 30, 2014 (Unaudited) The Vericimetry U.S. Small Cap Value Fund (the “Fund”) presents the results of its fiscal year, which ended on September 30, 2014. The fiscal year under review provides an excellent business cycle through which the Fund’s investment approach can be examined. The Fund targets size and value risk premiums in U.S. securities and aims to deliver a well-diversified portfolio. Importantly, the securities in the Fund’s portfolio provide a smaller, deeper and purer value exposure to U.S. securities than its benchmark – the Russell 2000 Value Index (the “Benchmark”). The outcomes of this fiscal year demonstrate management’s commitment to the Fund’s mandated strategy and its stated investment philosophy. Please note that returns described in the summary below, for both the Fund and for the indices, include both price appreciation/depreciation and reinvestment of dividends. The Fund had positive absolute returns for three of the four fiscal quarters in the fiscal year ending September 30, 2014. On a relative basis, the Fund outperformed the Benchmark for two of the four fiscal quarters. Overall, the Fund’s fiscal-year annual return was positive on both an absolute and relative basis, gaining 6.70% versus 4.12% for the Benchmark. For most of the year, the Fund was almost fully invested and had a well-diversified portfolio, with over 1,000 holdings. All of the Fund’s individual equity positions were under 0.59% in portfolio weight at fiscal year-end. Examining the returns of different segments of the U.S. equity markets over this fiscal year provides additional information (shown below). The broad market had strong positive returns, as illustrated by the Russell 3000 Index. Large cap stocks, represented by the Russell 1000 Index, had substantially higher returns than small cap stocks, represented by the Russell 2000 Indices. This size differential had a negative impact on the Fund’s relative returns, since the Fund had a greater exposure to the smaller cap segment of the market. Within the Russell small/microcap universe, value indices had higher returns than growth indices, which provided a modest positive contribution to Fund’s performance. The Fund’s deeper and purer multifactor design approach to value was rewarded during the fiscal period to counterbalance the size deficit observed in the Russell indices returns. The Fund’s greater weighting health care and information technology stocks contributed to its higher performance relative to the Benchmark. The Fund’s relative performance was negatively impacted by gains in real estate investment trusts (“REITs”) and the utility stocks. The Fund does not hold REITs by design, so investors can consider REITs a separate asset class. The Fund does not invest in utility stocks due to the regulated nature of the industry, which we believe diminishes the risk and return profile. The Russell indices do hold REITs and utility stocks, with the Russell 2000 Value Index having a REIT weight above 10% and utility stocks weight above 5%. Both REITs and utilities had strong returns during this fiscal year, diminishing the Fund’s performance compared to its Benchmark. Returns for the Fiscal Year Ended September 30, 2014 Russell 3000® Index (broad market) 17.76% Russell 1000® Index (large cap) 19.01% Russell 2000® Index (small cap) 3.94% Russell Microcap® Index (microcap) 2.80% Russell 2000® Value Index 4.12% Russell 2000® Growth Index 3.79% Russell Microcap® Value Index 3.51% Russell Microcap® Growth Index 1.51% Source: Russell Investment Group 2 Vericimetry Funds PERFORMANCE SUMMARY (Unaudited) September 30, 2014 Comparison of a Hypothetical $10,000 Investment in the Vericimetry U.S. Small Cap Value Fund and the Russell 2000 Value Index* Total Returns For the periods ended September 30, 2014 One Year Average Annual Since Inception ** Vericimetry U.S. Small Cap Value Fund 6.70% 19.54% Russell 2000 Value Index 4.12% 15.62% * The Russell 2000 Value Index measures the performance of small-cap value segment of the U.S. equity universe. It includes those Russell 2000 Index companies with lower price-to-book ratios and lower forecasted growth values. ** Commencement of operations for the Vericimetry U.S. Small Cap Value Fund was December 27, 2011. The Fund’s net expense ratio of 0.60% and gross expense ratio of 1.17% are reflective of the information disclosed in the Fund’s prospectus dated January 31, 2014 and may differ from the expense ratios disclosed in this report. The Adviser has contractually agreed to waive all or a portion of its management fees and/or reimburse expenses at least through January 31, 2015 in order to keep the Fund’s net annual operating expenses (excluding certain non-operating expenses) from exceeding 0.60% of its average daily net assets. Performance data quoted represents past performance which is not predictive of future performance. The investment return and principal value of Fund shares will fluctuate and when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To receive current performance to the most recent month end, please call 1-855-755-7550. Please read prospectus carefully before investing. The line graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The Fund’s results as shown are net of fees. 3 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of September 30, 2014 Number of Shares Value COMMON STOCKS – 96.5% BASIC MATERIALS – 4.0% A Schulman, Inc. $ Aceto Corp.1 Allied Nevada Gold Corp.*, 1 Century Aluminum Co.* Clearwater Paper Corp.*, 1 Codexis, Inc.*, 1 Commercial Metals Co. Domtar Corp. Friedman Industries, Inc.1 Hawkins, Inc.1 Horsehead Holding Corp.*, 1 Kaiser Aluminum Corp.1 KMG Chemicals, Inc.1 Kraton Performance Polymers, Inc.*, 1 Kronos Worldwide, Inc.1 Landec Corp.*, 1 Materion Corp.1 Noranda Aluminum Holding Corp. Northern Technologies International Corp.*, 1 Oil-Dri Corp. of America1 Olin Corp.1 OM Group, Inc.1 Penford Corp.* PH Glatfelter Co.1 Resolute Forest Products, Inc.*, 1 Schnitzer Steel Industries, Inc. - Class A1 Sensient Technologies Corp.1 Shiloh Industries, Inc.* Stillwater Mining Co.*, 1 Universal Stainless & Alloy Products, Inc.*, 1 Zep, Inc. COMMUNICATIONS – 3.9% 1-800-Flowers.com, Inc. - Class A*, 1 AH Belo Corp. - Class A Alaska Communications Systems Group, Inc.*, 1 AOL, Inc.*, 1 ARRIS Group, Inc.* Atlantic Tele-Network, Inc.1 Aviat Networks, Inc.*, 1 Beasley Broadcasting Group, Inc. - Class A Black Box Corp.1 Blucora, Inc.*, 1 Calix, Inc.*, 1 COMMON STOCKS (Continued) COMMUNICATIONS (Continued) ClearOne, Inc.*, 1 Communications Systems, Inc.1 Comtech Telecommunications Corp. Courier Corp.1 Entercom Communications Corp. - Class A*, 1 ePlus, Inc.*, 1 EW Scripps Co. - Class A*, 1 FTD Cos., Inc.*, 1 Global Sources Ltd.*, 1 Gray Television, Inc. - Class A* Harmonic, Inc.*, 1 Harte-Hanks, Inc. Hawaiian Telcom Holdco, Inc.*, 1 ID Systems, Inc.* InterDigital, Inc.1 Internap Network Services Corp.*, 1 Intralinks Holdings, Inc.*, 1 Iridium Communications, Inc.*, 1 Journal Communications, Inc. - Class A*, 1 KVH Industries, Inc.*, 1 Limelight Networks, Inc.*, 1 Local Corp.*, 1 MeetMe, Inc.*, 1 Meredith Corp. ModusLink Global Solutions, Inc.*, 1 NeoPhotonics Corp.* NETGEAR, Inc.*, 1 Novatel Wireless, Inc.*, 1 Oclaro, Inc.*, 1 Oplink Communications, Inc.1 PC-Tel, Inc. Perficient, Inc.*, 1 Plantronics, Inc. Polycom, Inc.* Preformed Line Products Co.1 Premiere Global Services, Inc.* Radio One, Inc. - Class D*, 1 RealNetworks, Inc.*, 1 RELM Wireless Corp.* Rightside Group Ltd.*, 1 RLJ Entertainment, Inc.* Salem Communications Corp. - Class A Scholastic Corp.1 ShoreTel, Inc.*, 1 Spok Holdings, Inc.1 Support.com, Inc.*, 1 See accompanying Notes to Financial Statements. 4 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) As of September 30, 2014 Number of Shares Value COMMON STOCKS (Continued) COMMUNICATIONS (Continued) TeleCommunication Systems, Inc. - Class A*, 1 $ Telenav, Inc.*, 1 TheStreet, Inc.1 United Online, Inc. Vonage Holdings Corp.* West Corp. Wireless Telecom Group, Inc.* CONSUMER, CYCLICAL – 13.3% Abercrombie & Fitch Co. - Class A1 Allegiant Travel Co. America's Car-Mart, Inc.*, 1 American Eagle Outfitters, Inc. American Woodmark Corp.* Ark Restaurants Corp.1 Barnes & Noble, Inc.*, 1 Bassett Furniture Industries, Inc. Biglari Holdings, Inc.*, 1 BJ's Restaurants, Inc.*, 1 Black Diamond, Inc.*, 1 Brown Shoe Co., Inc. Build-A-Bear Workshop, Inc.*, 1 Burlington Stores, Inc.* Callaway Golf Co.1 Carrols Restaurant Group, Inc.*, 1 Cash America International, Inc.1 Cato Corp. - Class A1 Century Casinos, Inc.*, 1 Children's Place, Inc. Christopher & Banks Corp.* Churchill Downs, Inc. Citi Trends, Inc.* Columbia Sportswear Co. Compx International, Inc. Cooper Tire & Rubber Co.1 Cooper-Standard Holding, Inc.*, 1 Core-Mark Holding Co., Inc.1 Crocs, Inc.* Crown Crafts, Inc.1 Daktronics, Inc. Dover Motorsports, Inc. Emerson Radio Corp.*, 1 Escalade, Inc.1 Ethan Allen Interiors, Inc.1 Ezcorp, Inc. - Class A*, 1 Federal-Mogul Holdings Corp.*, 1 COMMON STOCKS (Continued) CONSUMER, CYCLICAL (Continued) Finish Line, Inc. - Class A Flexsteel Industries, Inc.1 Fred's, Inc. - Class A1 Frisch's Restaurants, Inc.1 G&K Services, Inc. - Class A1 G-III Apparel Group Ltd.*, 1 Gaiam, Inc. - Class A*, 1 Gaming Partners International Corp.*, 1 Genesco, Inc.*, 1 Group 1 Automotive, Inc.1 Guess?, Inc.1 Haverty Furniture Cos., Inc.1 Hawaiian Holdings, Inc.*, 1 Hooker Furniture Corp. Houston Wire & Cable Co. Iconix Brand Group, Inc.*, 1 International Speedway Corp. - Class A1 Isle of Capri Casinos, Inc.* JAKKS Pacific, Inc.*, 1 JetBlue Airways Corp.*, 1 Johnson Outdoors, Inc. - Class A1 Kimball International, Inc. - Class B Kirkland's, Inc.*, 1 Lakes Entertainment, Inc.* Life Time Fitness, Inc.*, 1 Lifetime Brands, Inc.1 Luby's, Inc.* M/I Homes, Inc.*, 1 Marcus Corp. MarineMax, Inc.*, 1 Marriott Vacations Worldwide Corp.*, 1 MDC Holdings, Inc.1 Men's Wearhouse, Inc. Meritage Homes Corp.*, 1 Miller Industries, Inc.1 Modine Manufacturing Co.* Monarch Casino & Resort, Inc.* NACCO Industries, Inc. - Class A Nautilus, Inc.* Office Depot, Inc.*, 1 Owens & Minor, Inc.1 Pantry, Inc.*, 1 PC Connection, Inc.1 PCM, Inc.*, 1 Penn National Gaming, Inc.*, 1 Pep Boys-Manny Moe & Jack* Perfumania Holdings, Inc.*, 1 See accompanying Notes to Financial Statements. 5 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) As of September 30, 2014 Number of Shares Value COMMON STOCKS (Continued) CONSUMER, CYCLICAL (Continued) Perry Ellis International, Inc.*, 1 $ RCI Hospitality Holdings, Inc.*, 1 Reading International, Inc. - Class A*, 1 Regis Corp.1 Remy International, Inc.1 Republic Airways Holdings, Inc.*, 1 Rocky Brands, Inc.1 Ruby Tuesday, Inc.* Rush Enterprises, Inc. - Class A*, 1 Rush Enterprises, Inc. - Class B*, 1 Ryland Group, Inc.1 ScanSource, Inc.* Shoe Carnival, Inc.1 Skechers U.S.A., Inc. - Class A* Skullcandy, Inc.* SkyWest, Inc.1 Sonic Automotive, Inc. - Class A1 Spartan Motors, Inc. Speedway Motorsports, Inc.1 Stage Stores, Inc.1 Standard Motor Products, Inc. Strattec Security Corp.1 Superior Industries International, Inc.1 Superior Uniform Group, Inc. Supreme Industries, Inc. - Class A1 Systemax, Inc.* Tandy Leather Factory, Inc. Texas Roadhouse, Inc. Titan International, Inc.1 Town Sports International Holdings, Inc. Trans World Entertainment Corp. Unifi, Inc.*, 1 UniFirst Corp.1 United Stationers, Inc.1 Universal Electronics, Inc.* Vera Bradley, Inc.* Vitamin Shoppe, Inc.*, 1 VOXX International Corp.*, 1 WCI Communities, Inc.*, 1 Wendy's Co. Wesco Aircraft Holdings, Inc.* West Marine, Inc.*, 1 Weyco Group, Inc.1 William Lyon Homes - Class A* Zumiez, Inc.*, 1 COMMON STOCKS (Continued) CONSUMER, NON-CYCLICAL – 14.3% Aaron's, Inc. ABM Industries, Inc. ACCO Brands Corp.*, 1 Acme United Corp. Addus HomeCare Corp.* Affymetrix, Inc.*, 1 Albany Molecular Research, Inc.*, 1 Alere, Inc.*, 1 Alico, Inc.1 Alliance One International, Inc.*, 1 Almost Family, Inc.*, 1 Alphatec Holdings, Inc.*, 1 Amedisys, Inc.*, 1 Amsurg Corp.* Andersons, Inc.1 AngioDynamics, Inc.*, 1 Apollo Education Group, Inc.* BioScrip, Inc.*, 1 Booz Allen Hamilton Holding Corp. Boulder Brands, Inc.*, 1 Bridgepoint Education, Inc.*, 1 Brink's Co. Cal-Maine Foods, Inc. Career Education Corp.*, 1 CBIZ, Inc.*, 1 CDI Corp. Central Garden and Pet Co.* Central Garden and Pet Co. - Class A*, 1 Chemed Corp.1 Chiquita Brands International, Inc.*, 1 Columbia Laboratories, Inc.* CONMED Corp. Convergys Corp.1 CRA International, Inc.*, 1 Cross Country Healthcare, Inc.*, 1 CryoLife, Inc.1 CSS Industries, Inc.1 Cumberland Pharmaceuticals, Inc.* Cutera, Inc.*, 1 Dean Foods Co.1 DeVry Education Group, Inc.1 Digirad Corp.1 Edgewater Technology, Inc.* Electro Rent Corp. Ennis, Inc.1 Ensign Group, Inc. Essex Rental Corp.*, 1 See accompanying Notes to Financial Statements. 6 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) As of September 30, 2014 Number of Shares Value COMMON STOCKS (Continued) CONSUMER, NON-CYCLICAL (Continued) Exactech, Inc.*, 1 $ Five Star Quality Care, Inc.* Fresh Del Monte Produce, Inc.1 FTI Consulting, Inc.*, 1 Global Cash Access Holdings, Inc.*, 1 Great Lakes Dredge & Dock Corp.*, 1 Greatbatch, Inc.* Green Dot Corp. - Class A* H&E Equipment Services, Inc. Hackett Group, Inc.1 Hanger, Inc.*, 1 Harvard Apparatus Regenerative Technology, Inc.* Harvard Bioscience, Inc.*, 1 Health Net, Inc.* Healthways, Inc.*, 1 Heartland Payment Systems, Inc. Heidrick & Struggles International, Inc.1 Helen of Troy Ltd.* Heska Corp.* Hill International, Inc.* Hudson Global, Inc.*, 1 ICF International, Inc.*, 1 ICU Medical, Inc.*, 1 Impax Laboratories, Inc.*, 1 InfuSystems Holdings, Inc.*, 1 Ingles Markets, Inc. - Class A1 Invacare Corp.1 John B Sanfilippo & Son, Inc.1 K12, Inc.*, 1 Kelly Services, Inc. - Class A1 Kindred Healthcare, Inc.1 Korn/Ferry International* LeMaitre Vascular, Inc. LHC Group, Inc.*, 1 LifePoint Hospitals, Inc.* Magellan Health, Inc.*, 1 Matthews International Corp. - Class A1 McGrath RentCorp1 Medical Action Industries, Inc.* Merit Medical Systems, Inc.*, 1 MGP Ingredients, Inc.1 Molina Healthcare, Inc.*, 1 Monster Worldwide, Inc.*, 1 Multi-Color Corp.1 Myriad Genetics, Inc.*, 1 COMMON STOCKS (Continued) CONSUMER, NON-CYCLICAL (Continued) National American University Holdings, Inc.1 National Healthcare Corp.1 Nature's Sunshine Products, Inc.1 Natus Medical, Inc.*, 1 Navigant Consulting, Inc.* Newtek Business Services, Inc.*, 1 Nutraceutical International Corp.*, 1 Omega Protein Corp.*, 1 PAREXEL International Corp.* Perceptron, Inc. Pernix Therapeutics Holdings, Inc.* PharMerica Corp.*, 1 PHH Corp.* Post Holdings, Inc.*, 1 PRGX Global, Inc.* Primo Water Corp.*, 1 Quad/Graphics, Inc. RadNet, Inc.*, 1 RCM Technologies, Inc.* Resources Connection, Inc. RPX Corp.*, 1 RTI Surgical, Inc.*, 1 S&W Seed Co.*, 1 SciClone Pharmaceuticals, Inc.*, 1 Select Medical Holdings Corp. Seneca Foods Corp. - Class A*, 1 Skilled Healthcare Group, Inc. - Class A* Snyder's-Lance, Inc. Span-America Medical Systems, Inc. SpartanNash Co.1 Spectrum Pharmaceuticals, Inc.*, 1 StarTek, Inc.*, 1 STERIS Corp. Summer Infant, Inc.*, 1 Symmetry Medical, Inc.*, 1 Synergetics USA, Inc.* Tree.com, Inc.* TreeHouse Foods, Inc.*, 1 Triple-S Management Corp. - Class B*, 1 Universal American Corp.*, 1 Universal Corp.1 Universal Technical Institute, Inc.1 VCA, Inc.* Viad Corp.1 Village Super Market, Inc. - Class A See accompanying Notes to Financial Statements. 7 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) As of September 30, 2014 Number of Shares Value COMMON STOCKS (Continued) CONSUMER, NON-CYCLICAL (Continued) Weight Watchers International, Inc. $ Weis Markets, Inc.1 DIVERSIFIED – 0.3% Harbinger Group, Inc.* Resource America, Inc. - Class A ENERGY – 7.2% Adams Resources & Energy, Inc.1 Alon USA Energy, Inc.1 Alpha Natural Resources, Inc.*, 1 Apco Oil and Gas International, Inc.*, 1 Approach Resources, Inc.*, 1 Basic Energy Services, Inc.*, 1 Bill Barrett Corp.*, 1 BioFuel Energy Corp.*, 1 C&J Energy Services, Inc.*, 1 Callon Petroleum Co.* Clayton Williams Energy, Inc.*, 1 Cloud Peak Energy, Inc.*, 1 Comstock Resources, Inc.1 Contango Oil & Gas Co.* Dawson Geophysical Co.1 Delek U.S. Holdings, Inc. Energy XXI Bermuda Ltd.1 Exterran Holdings, Inc.1 Forbes Energy Services Ltd.*, 1 FutureFuel Corp.1 Green Plains, Inc.1 Gulf Island Fabrication, Inc. Gulfmark Offshore, Inc. - Class A1 Halcon Resources Corp.*, 1 Hallador Energy Co.1 Harvest Natural Resources, Inc.*, 1 Helix Energy Solutions Group, Inc.*, 1 Hercules Offshore, Inc.*, 1 Hornbeck Offshore Services, Inc.*, 1 ION Geophysical Corp.*, 1 Key Energy Services, Inc.*, 1 Matrix Service Co.*, 1 McDermott International, Inc.*, 1 Mitcham Industries, Inc.* MRC Global, Inc.*, 1 Natural Gas Services Group, Inc.*, 1 Newpark Resources, Inc.*, 1 Northern Oil and Gas, Inc.*, 1 Parker Drilling Co.* COMMON STOCKS (Continued) ENERGY (Continued) PBF Energy, Inc. - Class A1 Penn Virginia Corp.*, 1 Pioneer Energy Services Corp.*, 1 Renewable Energy Group, Inc.*, 1 Resolute Energy Corp.*, 1 REX American Resources Corp.* Rex Energy Corp.*, 1 SEACOR Holdings, Inc.*, 1 Stone Energy Corp.* Swift Energy Co.*, 1 Tesco Corp.1 TETRA Technologies, Inc.*, 1 Triangle Petroleum Corp.*, 1 U.S. Energy Corp. Wyoming* VAALCO Energy, Inc.* Vantage Drilling Co.*, 1 W&T Offshore, Inc. Warren Resources, Inc.*, 1 FINANCIAL – 28.8% 1st Century Bancshares, Inc.*, 1 1st Constitution Bancorp*, 1 1st Source Corp. 1st United Bancorp, Inc./Boca Raton Access National Corp.1 ACNB Corp.1 American Equity Investment Life Holding Co.1 American Independence Corp.*, 1 American National Bankshares, Inc.1 American National Insurance Co.1 American Realty Investors, Inc.*, 1 American River Bankshares* Ameris Bancorp1 AMERISAFE, Inc.1 AmeriServ Financial, Inc. Ames National Corp.1 AmTrust Financial Services, Inc.1 Argo Group International Holdings Ltd.1 Arrow Financial Corp.1 Aspen Insurance Holdings Ltd.1 Associated Banc-Corp Asta Funding, Inc.*, 1 Astoria Financial Corp.1 Atlantic American Corp.1 Atlantic Coast Financial Corp.*, 1 Baldwin & Lyons, Inc. - Class B1 See accompanying Notes to Financial Statements. 8 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) As of September 30, 2014 Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) Banc of California, Inc.1 $ BancFirst Corp.1 Bancorp of New Jersey, Inc.1 Bancorp, Inc.*, 1 BancorpSouth, Inc.1 Bank Mutual Corp.1 Bank of Commerce Holdings Bank of Kentucky Financial Corp. Bank of Marin Bancorp1 Banner Corp.1 Bar Harbor Bankshares1 Baylake Corp.1 BBCN Bancorp, Inc.1 BBX Capital Corp. - Class A*, 1 BCB Bancorp, Inc.1 Berkshire Hills Bancorp, Inc. BNC Bancorp1 Boston Private Financial Holdings, Inc.1 Bridge Bancorp, Inc.1 Bridge Capital Holdings*, 1 Brookline Bancorp, Inc.1 Bryn Mawr Bank Corp.1 C&F Financial Corp.1 Calamos Asset Management, Inc. - Class A1 California First National Bancorp1 Camden National Corp.1 Cape Bancorp, Inc.1 Capital Bank Financial Corp. - Class A*, 1 Capital City Bank Group, Inc.1 Capitol Federal Financial, Inc. Cardinal Financial Corp.1 Cascade Bancorp* Cathay General Bancorp1 Centerstate Banks, Inc.1 Central Pacific Financial Corp. Central Valley Community Bancorp1 Century Bancorp, Inc. - Class A1 Chemical Financial Corp.1 Chemung Financial Corp.1 Cheviot Financial Corp.1 CIFC Corp.1 Citizens & Northern Corp.1 Citizens, Inc.*, 1 City Holding Co.1 CNB Financial Corp.1 CoBiz Financial, Inc.1 Codorus Valley Bancorp, Inc.1 COMMON STOCKS (Continued) FINANCIAL (Continued) Colony Bankcorp, Inc.* Columbia Banking System, Inc.1 Community Bank Shares of Indiana, Inc.1 Community Bank System, Inc.1 Community Bankers Trust Corp.* Community Financial Corp. Community Trust Bancorp, Inc.1 Community West Bancshares ConnectOne Bancorp, Inc. Consumer Portfolio Services, Inc.*, 1 Cowen Group, Inc. - Class A*, 1 Crawford & Co. - Class A1 CU Bancorp*, 1 Customers Bancorp, Inc.*, 1 CVB Financial Corp.1 Dime Community Bancshares, Inc. Donegal Group, Inc. - Class A1 Eagle Bancorp, Inc.* Eastern Virginia Bankshares, Inc.* EMC Insurance Group, Inc. Employers Holdings, Inc.1 Encore Capital Group, Inc.*, 1 Endurance Specialty Holdings Ltd. Enstar Group Ltd.* Enterprise Bancorp, Inc.1 Enterprise Financial Services Corp.1 ESB Financial Corp.1 ESSA Bancorp, Inc.1 Evans Bancorp, Inc.1 EverBank Financial Corp.1 Farmers Capital Bank Corp.* Farmers National Banc Corp.1 FBL Financial Group, Inc. - Class A1 FBR & Co.* Federal Agricultural Mortgage Corp. - Class C1 Federated National Holding Co.1 Fidelity Southern Corp.1 Financial Institutions, Inc.1 First Acceptance Corp.*, 1 First Bancorp, Inc.1 First BanCorp/Puerto Rico*, 1 First Bancorp/Troy NC1 First Bancshares, Inc. First Bank/Hamilton NJ*, 1 First Busey Corp.1 First Business Financial Services, Inc.1 See accompanying Notes to Financial Statements. 9 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) As of September 30, 2014 Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) First Capital Bancorp, Inc.* $ First Citizens Banc Corp. First Citizens BancShares, Inc. - Class A1 First Clover Leaf Financial Corp.1 First Commonwealth Financial Corp.1 First Community Bancshares, Inc. First Community Corp. First Defiance Financial Corp.1 First Financial Bancorp First Financial Corp.1 First Financial Northwest, Inc. First Horizon National Corp. First Interstate BancSystem, Inc. First Merchants Corp. First Midwest Bancorp, Inc.1 First NBC Bank Holding Co.*, 1 First of Long Island Corp.1 First South Bancorp, Inc./Washington NC First United Corp.* FirstMerit Corp. Flagstar Bancorp, Inc.*, 1 Flushing Financial Corp.1 FNB Corp. Forestar Group, Inc.*, 1 Fortegra Financial Corp.* Franklin Financial Corp.* FS Bancorp, Inc. Fulton Financial Corp. Gain Capital Holdings, Inc. German American Bancorp, Inc.1 GFI Group, Inc. Glacier Bancorp, Inc.1 Great Southern Bancorp, Inc.1 Greenlight Capital Re Ltd. - Class A*, 1 Guaranty Bancorp1 Guaranty Federal Bancshares, Inc.1 Hallmark Financial Services, Inc.*, 1 Hancock Holding Co. Hanmi Financial Corp.1 Hanover Insurance Group, Inc. Hawthorn Bancshares, Inc.1 Heartland Financial USA, Inc.1 Heritage Commerce Corp.1 Heritage Financial Corp.1 Heritage Financial Group, Inc.1 Heritage Oaks Bancorp1 HF Financial Corp. COMMON STOCKS (Continued) FINANCIAL (Continued) Hilltop Holdings, Inc.*, 1 Hingham Institution for Savings HMN Financial, Inc.* Home Bancorp, Inc.* HomeStreet, Inc.1 HopFed Bancorp, Inc. Horace Mann Educators Corp.1 Horizon Bancorp1 Hudson Valley Holding Corp.1 Iberiabank Corp. IF Bancorp, Inc.1 Imperial Holdings, Inc.*, 1 Independence Holding Co.1 Independent Bank Corp. Independent Bank Corp./Rockland MA1 Infinity Property & Casualty Corp. Interactive Brokers Group, Inc. - Class A International Bancshares Corp.1 Intervest Bancshares Corp. INTL. FCStone, Inc.*, 1 Investment Technology Group, Inc.*, 1 Investors Title Co.1 Janus Capital Group, Inc.1 JMP Group, Inc.1 Kansas City Life Insurance Co.1 KCG Holdings, Inc. - Class A* Kemper Corp.1 Lakeland Bancorp, Inc.1 Lakeland Financial Corp.1 Landmark Bancorp, Inc./Manhattan KS1 LaPorte Bancorp, Inc.1 LCNB Corp.1 LNB Bancorp, Inc. Louisiana Bancorp, Inc./Metaire LA Macatawa Bank Corp.1 Maiden Holdings Ltd.1 MainSource Financial Group, Inc.1 Manning & Napier, Inc.1 Marlin Business Services Corp.1 MB Financial, Inc. MBIA, Inc.* MBT Financial Corp.* Meadowbrook Insurance Group, Inc.1 Mercantile Bank Corp. Merchants Bancshares, Inc.1 Mercury General Corp. Meta Financial Group, Inc. See accompanying Notes to Financial Statements. 10 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) As of September 30, 2014 Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) Metro Bancorp, Inc.*, 1 $ MicroFinancial, Inc. Middleburg Financial Corp.1 MidSouth Bancorp, Inc.1 MidWestOne Financial Group, Inc.1 Monarch Financial Holdings, Inc. Montpelier Re Holdings Ltd.1 MutualFirst Financial, Inc. NASB Financial, Inc.1 National Bankshares, Inc.1 National Interstate Corp.1 National Penn Bancshares, Inc.1 National Western Life Insurance Co. - Class A Naugatuck Valley Financial Corp.* Navigators Group, Inc.* NBT Bancorp, Inc.1 Nelnet, Inc. - Class A New Hampshire Thrift Bancshares, Inc.1 NewBridge Bancorp*, 1 North Valley Bancorp*, 1 Northeast Bancorp1 Northrim BanCorp, Inc.1 Northwest Bancshares, Inc.1 Norwood Financial Corp. Oak Valley Bancorp Ocean Shore Holding Co. OceanFirst Financial Corp.1 Old Line Bancshares, Inc.1 Old National Bancorp1 Old Point Financial Corp.1 Old Second Bancorp, Inc.* OneBeacon Insurance Group Ltd. - Class A1 Oneida Financial Corp.1 Oppenheimer Holdings, Inc. - Class A1 Oritani Financial Corp.1 Orrstown Financial Services, Inc.* Pacific Continental Corp.1 Pacific Mercantile Bancorp* Pacific Premier Bancorp, Inc.*, 1 Palmetto Bancshares, Inc.1 Park National Corp.1 Park Sterling Corp.1 Parke Bancorp, Inc.1 Peapack Gladstone Financial Corp.1 Penns Woods Bancorp, Inc.1 Peoples Bancorp of North Carolina, Inc. COMMON STOCKS (Continued) FINANCIAL (Continued) Peoples Bancorp, Inc.1 Phoenix Cos., Inc.*, 1 PICO Holdings, Inc.* Pinnacle Financial Partners, Inc.1 Piper Jaffray Cos.*, 1 Platinum Underwriters Holdings Ltd.1 Preferred Bank/Los Angeles CA*, 1 Premier Financial Bancorp, Inc. Primerica, Inc.1 PrivateBancorp, Inc. ProAssurance Corp. Provident Financial Holdings, Inc. Provident Financial Services, Inc. Pulaski Financial Corp. QCR Holdings, Inc.1 Radian Group, Inc. Renasant Corp.1 Republic Bancorp, Inc. - Class A1 Republic First Bancorp, Inc.*, 1 Riverview Bancorp, Inc.*, 1 RLI Corp. S&T Bancorp, Inc.1 Safety Insurance Group, Inc.1 Sandy Spring Bancorp, Inc.1 Seacoast Banking Corp. of Florida*, 1 Security National Financial Corp. - Class A*, 1 Selective Insurance Group, Inc. Severn Bancorp, Inc.* Shore Bancshares, Inc.* Sierra Bancorp1 Simmons First National Corp. - Class A1 Simplicity Bancorp, Inc.1 South State Corp. Southern First Bancshares, Inc.*, 1 Southern National Bancorp of Virginia, Inc.1 Southside Bancshares, Inc.1 Southwest Bancorp, Inc.1 StanCorp Financial Group, Inc.1 State Auto Financial Corp.1 State Bank Financial Corp.1 Sterling Bancorp1 Stewart Information Services Corp.1 Stifel Financial Corp.* Stock Yards Bancorp, Inc.1 Stratus Properties, Inc.*, 1 Suffolk Bancorp1 See accompanying Notes to Financial Statements. 11 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) As of September 30, 2014 Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) Summit Financial Group, Inc.* $ Summit State Bank1 Susquehanna Bancshares, Inc. SWS Group, Inc.*, 1 Symetra Financial Corp.1 Synovus Financial Corp. TCF Financial Corp.1 Territorial Bancorp, Inc.1 Texas Capital Bancshares, Inc.*, 1 Third Point Reinsurance Ltd.* Timberland Bancorp, Inc. Tompkins Financial Corp.1 Towne Bank/Portsmouth VA1 Transcontinental Realty Investors, Inc.*, 1 Trico Bancshares1 TrustCo Bank Corp. NY1 Trustmark Corp.1 Two River Bancorp Umpqua Holdings Corp.1 Union Bankshares Corp. United Bancshares, Inc.1 United Bankshares, Inc.1 United Community Bancorp1 United Community Banks, Inc.1 United Community Financial Corp.1 United Financial Bancorp, Inc.1 United Fire Group, Inc.1 United Insurance Holdings Corp. United Security Bancshares, Inc. United Security Bancshares/Fresno CA* Unity Bancorp, Inc.1 Universal Insurance Holdings, Inc. Univest Corp. of Pennsylvania1 Validus Holdings Ltd. Valley National Bancorp1 ViewPoint Financial Group, Inc. Walker & Dunlop, Inc.*, 1 Washington Federal, Inc.1 Washington Trust Bancorp, Inc.1 WashingtonFirst Bankshares, Inc.1 Waterstone Financial, Inc.1 Webster Financial Corp.1 WesBanco, Inc.1 West Bancorporation, Inc.1 Westfield Financial, Inc. Wilshire Bancorp, Inc.1 Wintrust Financial Corp. COMMON STOCKS (Continued) FINANCIAL (Continued) WSFS Financial Corp. Xenith Bankshares, Inc.*, 1 Yadkin Financial Corp.*, 1 INDUSTRIAL – 16.6% AAR Corp.1 Advanced Energy Industries, Inc.*, 1 Aegion Corp.*, 1 Air Transport Services Group, Inc.*, 1 Alamo Group, Inc. Albany International Corp. - Class A Allied Motion Technologies, Inc. AM Castle & Co.*, 1 Ameresco, Inc. - Class A*, 1 American Electric Technologies, Inc.* American Railcar Industries, Inc. Ampco-Pittsburgh Corp.1 ArcBest Corp.1 Argan, Inc. Arotech Corp.*, 1 Astec Industries, Inc.1 Atlas Air Worldwide Holdings, Inc.*, 1 AVX Corp. Ballantyne Strong, Inc.* Barnes Group, Inc.1 Bel Fuse, Inc. - Class B1 Benchmark Electronics, Inc.* Blount International, Inc.* Boise Cascade Co.*, 1 Breeze-Eastern Corp.*, 1 Briggs & Stratton Corp.1 Bristow Group, Inc.1 Broadwind Energy, Inc.* CAI International, Inc.*, 1 Celadon Group, Inc. Checkpoint Systems, Inc.*, 1 Coherent, Inc.* Columbus McKinnon Corp. Comfort Systems USA, Inc. Con-way, Inc.1 Core Molding Technologies, Inc.* Covanta Holding Corp. Covenant Transportation Group, Inc. - Class A*, 1 CPI Aerostructures, Inc.* CTS Corp. Cubic Corp.1 See accompanying Notes to Financial Statements. 12 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) As of September 30, 2014 Number of Shares Value COMMON STOCKS (Continued) INDUSTRIAL (Continued) Curtiss-Wright Corp. $ CyberOptics Corp.* Ducommun, Inc.* Dycom Industries, Inc.*, 1 Dynamic Materials Corp. Eastern Co. Ecology and Environment, Inc. - Class A Electro Scientific Industries, Inc.1 EMCOR Group, Inc. Encore Wire Corp. Era Group, Inc.*, 1 Erickson, Inc.*, 1 ESCO Technologies, Inc.1 Esterline Technologies Corp.*, 1 Fabrinet* FreightCar America, Inc. Frequency Electronics, Inc.* Fuel Tech, Inc.* GATX Corp. Gencor Industries, Inc.*, 1 General Finance Corp.*, 1 Gibraltar Industries, Inc.*, 1 Global Power Equipment Group, Inc.1 Goldfield Corp.*, 1 GrafTech International Ltd.*, 1 Granite Construction, Inc. Greenbrier Cos., Inc.1 Greif, Inc. - Class A Griffon Corp.1 Handy & Harman Ltd.*, 1 Hardinge, Inc. Haynes International, Inc.1 Heartland Express, Inc. Heritage-Crystal Clean, Inc.*, 1 Hudson Technologies, Inc.*, 1 Hurco Cos., Inc.1 Insteel Industries, Inc.1 Integrated Electrical Services, Inc.*, 1 International Shipholding Corp.1 Iteris, Inc.* Itron, Inc.*, 1 Kadant, Inc.1 Kaman Corp. Kemet Corp.*, 1 Key Technology, Inc.* Knight Transportation, Inc. Knightsbridge Tankers Ltd.1 COMMON STOCKS (Continued) INDUSTRIAL (Continued) Kratos Defense & Security Solutions, Inc.*, 1 Lawson Products, Inc.*, 1 Layne Christensen Co.*, 1 LB Foster Co. - Class A LMI Aerospace, Inc.*, 1 Louisiana-Pacific Corp.*, 1 LS Starrett Co. - Class A LSB Industries, Inc.*, 1 LSI Industries, Inc.1 Lydall, Inc.*, 1 Magnetek, Inc.* Marten Transport Ltd. Matson, Inc. MFRI, Inc.* Moog, Inc. - Class A* Multi-Fineline Electronix, Inc.* MYR Group, Inc.*, 1 National Presto Industries, Inc.1 NN, Inc.1 Northwest Pipe Co.*, 1 Nuverra Environmental Solutions, Inc.*, 1 Olympic Steel, Inc.1 Orbital Sciences Corp.*, 1 Orion Energy Systems, Inc.*, 1 Orion Marine Group, Inc.*, 1 PAM Transportation Services, Inc.* Patriot Transportation Holding, Inc.*, 1 PHI, Inc.*, 1, 2 PHI, Inc.*, 1 Pike Corp.* Plexus Corp.* PMFG, Inc.*, 1 Powell Industries, Inc.1 Quanex Building Products Corp.1 Radiant Logistics, Inc.* Rand Logistics, Inc.*, 1 Rexnord Corp.* Roadrunner Transportation Systems, Inc.*, 1 Rofin-Sinar Technologies, Inc.*, 1 Rogers Corp.* RTI International Metals, Inc.*, 1 Saia, Inc.* Sanmina Corp.* Ship Finance International Ltd.1 SIFCO Industries, Inc.1 SL Industries, Inc.*, 1 See accompanying Notes to Financial Statements. 13 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) As of September 30, 2014 Number of Shares Value COMMON STOCKS (Continued) INDUSTRIAL (Continued) Standex International Corp. $ Sterling Construction Co., Inc.*, 1 Stoneridge, Inc.*, 1 Swift Transportation Co.* Synalloy Corp.1 Sypris Solutions, Inc. TAL International Group, Inc.1 Tech Data Corp.*, 1 Tecumseh Products Co.*, 1 Teekay Tankers Ltd. - Class A1 Tetra Tech, Inc.1 Tidewater, Inc.1 Transcat, Inc.* TRC Cos., Inc.*, 1 Tredegar Corp.1 TTM Technologies, Inc.*, 1 Tutor Perini Corp.*, 1 Twin Disc, Inc.1 UFP Technologies, Inc.*, 1 Ultralife Corp.* Universal Forest Products, Inc.1 USA Truck, Inc.*, 1 UTi Worldwide, Inc.*, 1 Viasystems Group, Inc.*, 1 Vicor Corp.*, 1 Vishay Intertechnology, Inc.1 Vishay Precision Group, Inc.*, 1 VSE Corp.1 Watts Water Technologies, Inc. - Class A Werner Enterprises, Inc.1 Willis Lease Finance Corp.*, 1 XPO Logistics, Inc.*, 1 ZAGG, Inc.* TECHNOLOGY – 8.1% Agilysys, Inc.*, 1 Alpha & Omega Semiconductor Ltd.*, 1 Amkor Technology, Inc.* Amtech Systems, Inc.*, 1 Astro-Med, Inc.1 Avid Technology, Inc.* Axcelis Technologies, Inc.* AXT, Inc.* Brooks Automation, Inc.1 BSQUARE Corp.* CACI International, Inc. - Class A*, 1 COMMON STOCKS (Continued) TECHNOLOGY (Continued) Cascade Microtech, Inc.* Ciber, Inc.*, 1 Cirrus Logic, Inc.*, 1 Cohu, Inc.1 Concurrent Computer Corp. Datalink Corp.* Digi International, Inc.*, 1 Digital River, Inc.*, 1 Diodes, Inc.*, 1 DSP Group, Inc.*, 1 Electronics For Imaging, Inc.*, 1 Emcore Corp.*, 1 Emulex Corp.*, 1 Engility Holdings, Inc.*, 1 Entegris, Inc.*, 1 Epiq Systems, Inc.1 Fairchild Semiconductor International, Inc.* FormFactor, Inc.*, 1 GSI Technology, Inc.*, 1 Hutchinson Technology, Inc.*, 1 iGATE Corp.* Imation Corp.*, 1 InnerWorkings, Inc.*, 1 Innodata, Inc.* Insight Enterprises, Inc.*, 1 Integrated Silicon Solution, Inc.1 International Rectifier Corp.* inTEST Corp.* IXYS Corp.1 Key Tronic Corp.*, 1 KEYW Holding Corp.*, 1 Lexmark International, Inc. - Class A1 ManTech International Corp. - Class A Mentor Graphics Corp.1 Mercury Systems, Inc.*, 1 MKS Instruments, Inc. NCI, Inc. - Class A* OmniVision Technologies, Inc.* PAR Technology Corp.* Pericom Semiconductor Corp.*, 1 Photronics, Inc.*, 1 Planar Systems, Inc.* Qumu Corp.* Radisys Corp.*, 1 Richardson Electronics Ltd./United States1 Rosetta Stone, Inc.*, 1 See accompanying Notes to Financial Statements. 14 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) As of September 30, 2014 Number of Shares Value COMMON STOCKS (Continued) TECHNOLOGY (Continued) Science Applications International Corp. $ Sigma Designs, Inc.*, 1 Spansion, Inc. - Class A*, 1 Super Micro Computer, Inc.*, 1 Sykes Enterprises, Inc.* SYNNEX Corp.*, 1 TriQuint Semiconductor, Inc.*, 1 Ultra Clean Holdings, Inc.*, 1 VeriFone Systems, Inc.*, 1 Wayside Technology Group, Inc. TOTAL COMMON STOCKS (Cost $135,738,921) RIGHTS – 0.0% ENERGY – 0.0% BioFuel Energy Corp.*, 1 TOTAL RIGHTS (Cost $2,553) MONEY MARKET INVESTMENTS – 36.8% BlackRock Liquidity Funds TempFund Portfolio, 0.03%3,4 Federated Treasury Obligations Fund, 0.01%3 Fidelity Institutional Money Market Portfolio - Class I, 0.02%3,4 TOTAL MONEY MARKET INVESTMENTS (Cost $59,449,552) TOTAL INVESTMENTS – 133.3% (Cost $195,191,026) Liabilities less other assets – (33.3)% ) TOTAL NET ASSETS – 100.0% $ * Non-income producing security. 1 All or a portion of shares are on loan. Total loaned securities had a fair value of $51,217,520 at September 30, 2014. 2 Shares are non-voting. 3 Variable rate security; the rate shown represents the rate at September 30, 2014. 4 Investments purchased with cash proceeds from securities lending. Total collateral had a fair value of $54,116,713 at September 30, 2014. See accompanying Notes to Financial Statements. 15 Vericimetry U.S. Small Cap Value Fund SUMMARY OF INVESTMENTS As of September 30, 2014 (Unaudited) Security Type/Industry Percent of Total Net Assets Common Stocks Banks % Insurance % Retail % Commercial Services % Transportation % Electronics % Computers % Semiconductors % Oil & Gas % Healthcare-Services % Savings & Loans % Oil & Gas Services % Diversified Financial Services % Telecommunications % Food % Aerospace/Defense % Healthcare-Products % Chemicals % Mining % Apparel % Engineering & Construction % Trucking & Leasing % Airlines % Pharmaceuticals % Auto Parts & Equipment % Building Materials % Software % Distribution/Wholesale % Miscellaneous Manufacturing % Internet % Entertainment % Home Builders % Energy-Alternate Sources % Metal Fabricate/Hardware % Machinery-Diversified % Home Furnishings % Media % Environmental Control % Household Products/Wares % Leisure Time % Electrical Components & Equipment % Iron/Steel % Agriculture % Textiles % Forest Products & Paper % Holding Companies-Diversified % Coal % Real Estate % Packaging & Containers % Storage/Warehousing % Biotechnology % Machinery-Construction & Mining % Lodging % Housewares % Hand/Machine Tools % Beverages % Toys/Games/Hobbies % Advertising % Office Furnishings % Total Common Stocks % Rights % Money Market Investments % Total Investments % Liabilities less other assets )% Total Net Assets % 16 Vericimetry Funds Vericimetry U.S. Small Cap Value Fund STATEMENT OF ASSETS AND LIABILITIES September 30, 2014 ASSETS Investments in securities, at value (cost $195,191,026) $ Receivables: Securities sold Fund shares issued Dividends and interest Securities lending income Prepaid expenses and other assets Total assets LIABILITIES Collateral due to broker for securities loaned Payables: Securities purchased Fund shares redeemed 13 Due to Trustees Due to Adviser Accrued other expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in-capital $ Accumulated undistributed net investment income Accumulated net realized gain on investments Net unrealized appreciation on investments NET ASSETS $ Shares outstanding, no par value (unlimited shares authorized) Net asset value, offering and redemption price per share $ Includes securities on loan of $51,217,520 (Note 2). See accompanying Notes to Financial Statements. 17 Vericimetry Funds Vericimetry U.S. Small Cap Value Fund STATEMENT OF OPERATIONS For the Year Ended September 30, 2014 INVESTMENT INCOME Income Dividends (net of withholding tax of $38) $ Securities lending income Interest Total investment income Expenses Investment advisory fees Fund accounting and administration fees and expenses Transfer agent fees Registration fees Professional fees Custody fees Shareholder reporting fees Insurance fees Miscellaneous expenses Trustees' fees and expenses 96 Total expenses Expenses waived by the Adviser ) Net expenses Net investment income Net Realized and Unrealized Gain from Investments Net realized gain on investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 18 Vericimetry Funds Vericimetry U.S. Small Cap Value Fund STATEMENTS OF CHANGES IN NET ASSETS For the Year Ended September 30, 2014 For the Year Ended September 30, 2013 INCREASE IN NET ASSETS FROM Operations Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation on investments Net increase resulting from operations Distributions to Shareholders From net investment income ) ) From net realized gains ) ) Net decrease resulting from distributions ) ) Capital Transactions Proceeds from shares issued Reinvestment of distributions Cost of shares repurchased ) ) Net increase resulting from capital transactions Total increase in net assets Net Assets Beginning of period End of period $ $ Accumulated undistributed net investment income (loss), respectively $ $ ) Capital Share Activity Shares issued Shares reinvested Shares redeemed ) ) Net increase in capital shares See accompanying Notes to Financial Statements. 19 Vericimetry Funds Vericimetry U.S. Small Cap Value Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout each period For the Year Ended September 30, 2014 For the Year Ended September 30, 2013 For the Period from December 27, 2011* to September 30, 2012 Net asset value, beginning of period $ $ $ Income from Investment Operations: Net investment income Net realized and unrealized gain on investments Total from investment operations Less Distributions: From net investment income ) ) ) From net realized gain ) ) — Total distributions ) ) ) Net asset value, end of period $ $ $ Total return % % %(1) Ratios and Supplemental Data Net assets, end of period (in thousands) $ $ $ Ratio of expenses to average net assets Before fees reimbursed by the Adviser % % %(2) After fees reimbursed by the Adviser % % %(2) Ratio of net investment income (loss) to average net assets Before fees reimbursed by the Adviser % % %)(2) After fees reimbursed by the Adviser % % %(2) Portfolio turnover rate 16
